DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on 5-16-18 cannot be found. The cover sheet for the IDS was received but the list of references is missing.
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 1-27-21 is acknowledged.  The traversal is on the ground(s) that the Office has not established that the proposed alternative is a materially different process or an example of a process practiced with a materially different product.  This is not found persuasive because the product as claimed required an ink comprising monomers comprising a bi- or higher functional monomer in a mass content of 50 percent or greater based on a total mass of the monomers, and the ink having a claimed curability. The process of using as claimed can be practiced with another materially different product, e.g., the ink comprising mono-functional monomers only, and the ink having a different curability as claimed.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1-27-21.
Claim Objections
Claim 1 is objected to because of the following informalities: “one and a half again or more” should read “1.5 times or more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoshita et al. (English abstract of JP2010083140).
Regarding claim 1, Kamoshita et al. discloses a method of manufacturing a laminar object, comprising:
Discharging an active energy ray curable ink A with active energy rays;
Irradiating the active energy ray curable ink A with active energy rays;
Discharging an active energy ray curable ink B; and
Irradiating the active energy ray curable ink B with the active energy with the active energy rays,
Wherein an amount of the active energy rays per pass is greater in the irradiating of the active energy ray curable ink A than that in the irradiating of the active energy ray curable ink B (abstract and fig. 8).
Kamoshita et al. does not teach wherein a surface roughness Sq1 of solid printed matter having a thickness of 40 micron obtained in the discharging and the irradiating of the active energy ray curable 
Regarding claim 2, Kamoshita et al. discloses wherein the active energy ray curable ink A is identical to the active energy ray curable ink B (see fig. 8).
Regarding claim 3, Kamoshita et al. discloses controlling power of an active energy ray light source to adjust an amount of the active energy rays in the irradiating of the active energy ray curable ink A and the irradiating of the active energy ray curable ink B (abstract and fig. 1).
Regarding claim 4, Kamoshita et al. discloses wherein an inkjet head discharges the active energy ray curable ink A and the active energy ray curable ink B in a state in which an active energy ray light source disposed in parallel with the inkjet head in a carriage is turned on (see fig. 2-3).
Regarding claim 7, Kamoshita et al. discloses wherein the active energy rays are ultraviolet rays (abstract, fig. 1, 7-8).
Regarding claim 8, Kamoshita et al. discloses wherein the method is an inkjet method (see abstract).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamoshita et al. as applied to claim 1 above, and further in view of Kohzuki et al. (20170058135).
Regarding claims 5-6, Kamoshita et al. does not teach wherein the active energy ray curable ink A and the active energy ray curable ink B have the claimed curability. However, Kohzuki et al. teaches that the active energy ray curable composition ink may further include a polyfunctional reactive compound (para 37). Kohzuki et al. further teaches the content rate of the polyfunctional reactive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742